DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1 in the reply filed on 22 March 2022 is acknowledged.  The particular argument provided therein traversal is found persuasive.  However, restriction is maintained as relevant features of the subcombination and combination were inadvertently set forth in the restriction requirement as basis therefore.  However, a valid reason for restriction remains.  See paragraph below.
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require an ionizing device as specifically claimed.  The subcombination has separate utility such as in a process chamber configured for, e.g., etching and/or CVD, as opposed to a transfer chamber provided between process chambers.
Therefore, the restriction requirement is maintained.
Claims 11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 March 2022.
Information Disclosure Statement
The information disclosure statement filed13 July 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Lined through information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 and 14:  Transfer device which has been interpreted as a transfer robot and equivalents thereto as set forth, e.g., in the specification at para. 21.
Claim 1:  Ionizing device/discharge device which has been interpreted as an electrode including a cusp and equivalents thereto as set forth, e.g., in the specification at para. 31 for example;
Claim 1 and 14:  Dust collecting assembly which has been interpreted as a particle collecting layer and equivalents thereto as set forth, e.g., in the specification at para. 41
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites an “ionizing device,” which is a nonce term being interpreted under 112(f). However, the claim proceeds to define the ”ionizing device” by recourse to three other nonce terms “a first discharge device”, “a second discharge device” and “a third discharge device”.  A generic placeholder cannot serve as the basis to define another generic placeholder because it lacks content, by definition – thus, the original generic placeholder remains undefined. Secondly, the suffix and equivalents thereof is appended to every 112(f) definition. Nesting a generic placeholder within another generic placeholder generates the indeterminate suffix of an equivalent of an equivalent. For these reasons, the aforementioned limitation is indeterminate.  In order to expedite examination, the discharge devices have been examined as electrodes including a cusp as detailed above.
Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites charged particles attached to a particle collecting layer.  However, it is not clear if these are (or are not) meant to be the collected charged particles of claim 1.  In order to expedite examination, Examiner has assumed they are one and the same and has examined accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,677,704 to Huggins in view of U.S. Patent No. 5,565,179 to Douglas and U.S. Patent Pub. No. 2005/0268408 to Chin.
Regarding claims 1 and 12:  Huggins discloses an ionizing device configured to treat a semiconductor substrate (Fig. 1, 24) including a first electrode/probe with a cusp/”pointed end” (Fig. 4, 38’) on a second surface (36) above the semiconductor substrate and a second electrode/probe with a cusp/”pointed end” also on the second surface, wherein each electrode is configured to emit ions having a first polarity and a second polarity, the second polarity being opposite to the first polarity and the ionizing device configured to charge particles in an internal space.
However, Huggins fails to disclose a third electrode on the second surface above the semiconductor substrate and configured to emit ions having the first and second polarities together to neutralize a charge.
Nevertheless, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic that the electrodes of Huggins could be duplicated thus providing the third electrode capable of emitting ions first and second ions together, wherein the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Examiner also notes that the courts have ruled the following with respect to intended use:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Thus, it would have been obvious to one of ordinary skill in the art to have provide/duplicated the electrodes of Huggins such that a third electrode is provided as part of the ionizing device in order to perform ionization of a semiconductor substrate as taught by Huggins.
Huggins further fails to disclose a first dust collecting assembly and a second dust collecting assembly on a third surface connecting the second surface and a first surface opposing the second surface.
Douglas teaches providing a dust collecting layer (Figs. 5 and 6, 50 and column 5, row 15 through column 16, row 10) on a third surface between a top second surface and a bottom first surface of a chamber having bias circuitry to generate electric fields having different polarities for the purpose of collecting particles by generating electric fields having different polarities.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invent was effectively filed to have provided a dust collecting layer on a third surface between a top second surface of a chamber and bottom second surface of a chamber in order to collect particles that have been electrostatically repelled as taught by Douglas.
Regarding providing a first dust collecting layer and a second dust collecting layer, Douglas teaches that the dust collecting layer may be provided in a number of positions in the chamber (see, e.g., column 5, row 15 through column 16, row 10 ).  Additionally, the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and the courts have further ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Thus, it would have been further obvious at the time Applicant’s invention was effectively filed to have provided a first collecting surface and a second collecting surface having bias circuitry to generate electric fields having different polarities in modified Huggins in order to collect particles by generating electric fields having different polarities as taught by Douglas.
Finally, modified Higgins fails to disclose the chamber having a transfer device in a central region of the internal space, the transfer device configured to transfer the semiconductor substrate (i.e. article worked upon).
Chin discloses providing an ionizing device in a chamber having a transfer device in a central region of an internal space thereof for the purpose of neutralizing electrostatic charge and blowing up accumulated particles such that an article to be transferred can be made cleaner before it enters another chamber (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the ionization device in a transfer chamber such as Chin in order to neutralize electrostatic charge and blow up accumulated particles such that an article to be transferred can be made cleaner before it enters another chamber as taught by Chin.
With respect to claims 2-7 and 10, as described above the electrodes may be duplicated and may function as claimed.
 With respect to claims 14 and 15, see features addressed above with respect to modified Huggins and claims 1-10 and 12.  Ionizing regions and electrodes may be provided as claimed with respect to functionality and number as detailed above.
With respect to claim 16, Chin additionally discloses doors/gates 21 as claimed on side surfaces of the chamber.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Huggins as applied to claims 1-7, 10, 12, 14-16 above, and further in view of US Patent Pub. No. 2006/0011213 to Moriya et al.
Modified Huggins disclose the system substantially as claimed and as described above, including Chin disclosing a transfer device comprises a multi-stage arm and an arm spoon (Fig. 1, 12), wherein the arm spoon of the arm and configured to support the substrate/article to be worked upon.
However, modified Huggins fails to explicitly disclose the arm spoon formed of a nonconductor.
Moriya et al. disclose a transfer robot comprising an arm spoon formed of a nonconductor for the purpose of providing heat resistance (see, e.g., paras. 41).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the arm spoon of modified Huggins comprising a nonconductor in order to provided heat resistance as taught by Moriya et al.
Regarding claim 9, in Chin and Moriya et al., the arm spoon appears to extend substantially parallel with a lower surface of the third discharge device such that it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide it parallel with a lower surface of the third discharge device as claimed.  Examiner also notes that the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Huggins as applied to claims 1-7, 10, 12, 14-16 above, and further in view of U.S. Patent Pub. No. 2016/0256806 to Sanders et al.
Modified Huggins disclose the invention substantially as claimed and as described above.
However, modified Huggins fail to disclose the particle collecting layer includes a porous thin film and the porous thin film includes a network structure of at least one of a plurality of nanowires arranged to cross each other or a plurality of nanotubes arranged to cross each other.
Sanders et al. disclose providing a particle collecting layer includes a porous thin film and the porous thin film includes a network structure of at least one of a plurality of nanowires arranged to cross each other or a plurality of nanotubes arranged to cross each other for the purpose of providing a highly efficient filtration media (see, e.g., Fig. 2 and paras. 3,  30-31). 
Thus, it would have been obvious to one of ordinary skill in the art to have provided the particle collecting layer of modified Huggins includes a porous thin film and the porous thin film includes a network structure of at least one of a plurality of nanowires arranged to cross each other or a plurality of nanotubes arranged to cross each other in order to provide a highly efficient filtration media as taught by Sanders et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Pub. 2014/0007371 disclose an ionizing cleaning apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716